Exhibit 10.1

Execution Version

 

 

SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) dated as of July 1, 2019, is executed by the Lenders (as defined
below) party hereto, MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative
Agent (the “Administrative Agent”), BROADSTONE NET LEASE, LLC (the “Borrower”)
and BROADSTONE NET LEASE, INC. (the “Parent”).

 

WHEREAS, the Borrower, the Parent, the financial institutions party thereto (the
“Lenders”), the Administrative Agent and certain other parties have entered into
that certain Revolving Credit and Term Loan Agreement dated as of June 23, 2017
(as increased and amended by that certain Consent and Agreement Regarding
Commitment Increases and Additional Term Loans dated as of November 20, 2017 and
that certain First Amendment and Agreement Regarding Commitment Increases dated
as of February 28, 2019, and as otherwise in effect immediately prior to the
effectiveness of this Agreement, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested the Credit Agreement be amended as set forth
herein, including for the purpose of (i) reducing the Applicable Margin as it
applies to the Term Facility 2 Loans that are LIBOR Loans and Term Facility 2
Loans that are Base Rate Loans and (ii) amending Sections 10.1.(a) and 10.1.(g)
of the Credit Agreement;

 

WHEREAS, the Term Facility 2 Lenders and the other Lenders party hereto have
agreed to provide that certain amendment set forth herein on the terms and
conditions contained herein and, as applicable, have consented to this Agreement
and the amendments to the Credit Agreement described in Section 1 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Amendments.  

 

(a)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 3 below, the Credit
Agreement is hereby amended by deleting the definition of “Applicable Margin”
set forth in Section 1.1 thereof in its entirety and replacing such definition
with the following:

 

“Applicable Margin” means the percentage rates set forth in the applicable table
below corresponding to the level (each a “Level”) into which the Borrower’s
Credit Rating then falls.  As of the Agreement Date, the Applicable Margins are
determined based on Level IV in the first table below.  Any change in the
Borrower’s Credit Rating which would cause the Applicable Margins to be
determined based on a different Level shall be effective as of the first day of
the first calendar month immediately following receipt by the Administrative
Agent of written notice delivered by the Borrower in accordance with
Section 9.4.(r) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed.  During any period that the Borrower has received two Credit
Ratings that are not equivalent, the Applicable

 

--------------------------------------------------------------------------------

 

Margins shall be determined based on the Level corresponding to the higher of
such Credit Ratings (with Level I being the highest and Level V being the
lowest).  During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, then the Applicable Margins shall be determined
based on such Credit Rating. During any period that the Borrower has not
received a Credit Rating from either Rating Agency the Applicable Margins shall
be determined based on Level V in the applicable table below.  The provisions of
this definition shall be subject to Section 2.5.(c).

 

Prior to July 1, 2019:

 

 

Level

Borrower’s Credit Rating

S&P/Moody’s

Applicable Margin for Revolving Loans that are LIBOR Loans

Applicable Margin for Revolving Loans that are Base Rate Loans

Applicable Margin for Term Facility 1 Loans that are LIBOR Loans

Applicable Margin for Term Facility 1  Loans that are Base Rate Loans

Applicable Margin for Term Facility 2 Loans that are LIBOR Loans

Applicable Margin for Term Facility 2 Loans that are Base Rate Loans

I

A-/A3 or better

0.825%

0.000%

0.900%

0.000%

1.500%

0.500%

II

BBB+/Baa1

0.875%

0.000%

0.950%

0.000%

1.550%

0.550%

III

BBB/Baa2

1.000%

0.000%

1.100%

0.100%

1.650%

0.650%

IV

BBB-/Baa3

1.200%

0.200%

1.350%

0.350%

1.900%

0.900%

V

Lower than BBB-/Baa3

1.550%

0.550%

1.750%

0.750%

2.450%

1.450%

 

On and after July 1, 2019:

 

 

Level

Borrower’s Credit Rating

S&P/Moody’s

Applicable Margin for Revolving Loans that are LIBOR Loans

Applicable Margin for Revolving Loans that are Base Rate Loans

Applicable Margin for Term Facility 1 Loans that are LIBOR Loans

Applicable Margin for Term Facility 1  Loans that are Base Rate Loans

Applicable Margin for Term Facility 2 Loans that are LIBOR Loans

Applicable Margin for Term Facility 2 Loans that are Base Rate Loans

I

A-/A3 or better

0.825%

0.000%

0.900%

0.000%

0.850%

0.000%

II

BBB+/Baa1

0.875%

0.000%

0.950%

0.000%

0.900%

0.000%

III

BBB/Baa2

1.000%

0.000%

1.100%

0.100%

1.000%

0.000%

IV

BBB-/Baa3

1.200%

0.200%

1.350%

0.350%

1.250%

0.250%

V

Lower than BBB-/Baa3

1.550%

0.550%

1.750%

0.750%

1.650%

0.650%

 

(b)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 3 below, the Credit
Agreement is hereby further amended by deleting Section 10.1.(a) thereof in its
entirety and replacing such Section with the following:

 

 

 

--------------------------------------------------------------------------------

 

(a) Leverage Ratio.  Except as otherwise provided in this subsection (a) below,
the Parent shall not permit the ratio of (i) Total Outstanding Indebtedness of
the Parent and its Subsidiaries to (ii) Total Market Value, to exceed 0.60 to
1.00 at any time. Notwithstanding the foregoing, the Parent shall have the
option, exercisable two times during the term of this Agreement, to elect that
the ratio of (i) Total Outstanding Indebtedness of the Parent and its
Subsidiaries to (ii) Total Market Value may exceed 0.60 to 1.00 for any fiscal
quarter in which the Borrower completes a Material Acquisition and the
immediately subsequent two fiscal quarters so long as (1) the Parent has
delivered a written notice to the Administrative Agent that the Parent is
exercising its option under this subsection (a) and (2) such ratio does not
exceed 0.65 to 1.00 at the end of the fiscal quarter for which such election has
been made and the immediately subsequent two fiscal quarters.

 

(c)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 3 below, the Credit
Agreement is hereby further amended by deleting Section 10.1.(g) thereof in its
entirety and replacing such Section with the following:

 

(g)Ratio of Total Unsecured Indebtedness to Total Unencumbered Eligible Property
Value.  Except as otherwise provided in this subsection (g) below, the Parent
shall not permit the ratio of (i) Total Unsecured Indebtedness of the Parent and
its Subsidiaries to (ii) Total Unencumbered Eligible Property Value to exceed
0.60 to 1.00 at any time. Notwithstanding the foregoing, the Parent shall have
the option, exercisable two times during the term of this Agreement, to elect
that the ratio of (i) Total Unsecured Indebtedness of the Parent and its
Subsidiaries to (ii) Total Unencumbered Eligible Property Value may exceed 0.60
to 1.00 for any fiscal quarter in which the Borrower completes a Material
Acquisition and the immediately subsequent two fiscal quarters so long as (1)
the Parent has delivered a written notice to the Administrative Agent that the
Parent is exercising its option under this subsection (g) and (2) such ratio
does not exceed 0.65 to 1.00 at the end of the fiscal quarter for which such
election has been made and the immediately subsequent two fiscal quarters.  

 

(d)Other than as expressly set forth herein, nothing contained herein shall in
any way (i) waive, release, modify or limit the Loan Parties’ respective
obligations to otherwise comply with all terms and conditions of any or all of
the Credit Agreement and the other Loan Documents, or (ii) waive, release,
modify or limit any or all of the Administrative Agent’s and/or the Lenders’
respective rights, remedies and privileges thereunder.

 

Section 2.  Conditions Precedent.  The effectiveness of this Agreement,
including without limitation, the amendment set forth in Section 1 above, is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

 

(a)a counterpart of this Agreement duly executed by the Borrower, the Parent,
the Administrative Agent, each Term Facility 2 Lender and the other consenting
Lenders;

 

(b)evidence that all fees (including the fees set forth in Section 9(a) below),
expenses and reimbursement amounts due and payable to the Administrative Agent
and each Signing Lender (as defined below) have been paid; and

 

(c)such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

 

 

 

--------------------------------------------------------------------------------

 

Section 3.  Representations of Borrower.  The Borrower and the Parent each
represents and warrants that: 

 

(a)(i) this Agreement has been duly authorized by all necessary limited
liability company action of the Borrower and all corporate action of the Parent,
and the Parent has the requisite power and authority to execute and deliver on
behalf of itself and the Borrower this Agreement, (ii) each of the Borrower and
the Parent has the requisite power and authority to perform this Agreement and
the Credit Agreement, as amended by this Agreement, in accordance with their
respective terms, (iii) this Agreement has been duly executed and delivered by
the Borrower and the Parent and each of this Agreement and the Credit Agreement,
as amended by this Agreement, is a legal, valid and binding obligation of the
Borrower and the Parent enforceable against the Borrower and the Parent in
accordance with their respective terms except as (A) the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors
rights generally and (B) the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally;

 

(b)the execution and delivery by the Borrower and the Parent of this Agreement
and the performance by the Borrower and the Parent of this Agreement and the
Credit Agreement, as amended by this Agreement, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice, or both:  (i) require any Governmental Approvals or violate any
Applicable Law (including all Environmental Laws) relating to the Parent, the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under (A) the organizational documents of the Parent, the
Borrower or any other Loan Party, or (B) any indenture, agreement or other
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties are bound, except under this
clause (B) as could not reasonably be expected to have a Material Adverse
Effect; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the
Parent, the Borrower or any other Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders.

 

(c)(i) no Default or Event of Default has occurred and is continuing as of the
effective date of this Agreement and immediately after giving effect to the
amendment set forth herein and (ii) the representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
on the effective date of this Agreement and immediately after giving effect to
the amendment set forth herein except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.

 

Section 4.  Reaffirmation.    Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) and agrees that the transactions contemplated
by the Agreement shall not in any way affect the validity and enforceability of
the Guaranty, or reduce, impair or discharge the obligations of such Guarantor
thereunder.

 

Section 5. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

 

 

--------------------------------------------------------------------------------

 

Section 6.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement. Signatures hereto delivered by facsimile transmission, emailed
.pdf file or other similar forms of electronic transmission shall be deemed
original signatures, which hereby may be relied upon by all parties and shall be
binding on the respective signor.

 

Section 7.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 8.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by each of the Term Facility 2
Lenders, the Administrative Agent, the Requisite Lenders and the Borrower.

 

Section 9.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable and documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the other agreements and documents executed and delivered in connection
herewith.

 

Section 10.  Benefits.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 11.  Effects.  On and after the effectiveness of this Agreement, this
Agreement shall constitute a Loan Document.  Except as expressly herein amended,
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The amendments contained herein shall be deemed
to have prospective application only from the date this Agreement becomes
effective. The Credit Agreement, as herein amended, is hereby ratified and
confirmed in all respects.

 

Section 12.  Definitions.  Capitalized terms not otherwise defined herein are
used herein with the respective meanings given them in the Credit Agreement.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Revolving Credit and Term Loan Agreement to be executed as of the date first
above written.

 

 

THE BORROWER:

 

BROADSTONE NET LEASE, LLC

 

By:  Broadstone Net Lease, Inc., Managing Member

 

By:

/s/ Ryan M. Albano

Name:

Ryan M. Albano

Title:

Chief Financial Officer

 

 

THE PARENT AND A GUARANTOR:

 

BROADSTONE NET LEASE, INC.

 

 

By:

/s/ Ryan M. Albano

Name:

Ryan M. Albano

Title:

Chief Financial Officer

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

--------------------------------------------------------------------------------

 

 

THE ADMINISTRATIVE AGENT AND THE LENDERS

 



(including Term Facility 2 Lenders):

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent, a Lender and a
Term Facility 2 Lender

 

By:

/s/ Lisa Plescia

Name:

Lisa Plescia

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and a Term Facility 2 Lender

 

By:

/s/ Matthew Kuhn

Name:

Matthew Kuhn

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 



BANK OF MONTREAL, as a Lender and a Term Facility 2 Lender

 

By:

/s/ Aaron Lanski

Name:

Aaron Lanski

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 



J.P.MORGAN CHASE BANK, N.A., as a Lender

 

By:

/s/ Austin Lotito

Name:

Austin Lotito

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 



 

 

SUNTRUST BANK, as a Lender

 

By:

/s/ Ryan Almond

Name:

Ryan Almond

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

 

REGIONS BANK, as a Lender and a Term Facility 2 Lender

 

By:

/s/ T. Barrett Vawter

Name:

T. Barrett Vawter

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]


 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as a Lender and a Term Facility 2 Lender

 

By:

/s/ Karen Cadiente

Name:

Karen Cadiente

Title:

AssistantVice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 




 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender and a Term Facility 2 Lender

 

By:

/s/ Mitchell Vega

Name:

Mitchell Vega

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender and a Term Facility 2
Lender

 

By:

/s/ Thomas C. Owens

Name:

Thomas C. Owens

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender and a Term Facility 2 Lender

 

By:

/s/ Kimberly Gill

Name:

Kimberly Gill

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, N.A., as a Lender

 

By:

/s/ Matt Stein

Name:

Matt Stein

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 